Exhibit 4.1 AMENDED & RESTATED STANDSTILL AGREEMENT This Amended & Restated Standstill Agreement (this “ Agreement ”) is made and entered into as of September 28, 2015 between Span-America Medical Systems, Inc. , a South Carolina corporation (the “ Company ”), Anita G. Zucker, as Trustee of The Jerry Zucker Revocable Trust dated March 20, 2007 and as successor-in-interest to Jerry Zucker, deceased (the“ Zucker Trustee ”), Robert B. Johnston , a natural person residing on The Isle of Palms, South Carolina (“ Johnston ”) and The InterTech Group, Inc. , a South Carolina corporation (“ InterTech ” and collectively with the Zucker Trustee and Johnston, the “ InterTech Parties ”) and amends and restates in its entirety that certain Standstill Agreement dated March 1, 2013 between the Company and the InterTech Parties (the “ Original Standstill Agreement ”). The Company and the InterTech Parties are referred to herein as the “ Parties ” and each a “ Party .” WITNESSETH WHEREAS, Mr. Johnston has resigned from the Company’s Board of Directors (the “ Board ”) pursuant to the resignation letter attached hereto as Exhibit A , as of the date hereof, the Zucker Trustee is selling to the Company an aggregate of 249,310 shares of Company’s no par value common stock (the “ Company Common Stock ”) and Johnston is selling to the Company 12,000 shares of Company Common Stock, which constitute all of the Company Common Stock Beneficially Owned by the Zucker Trustee and Johnston, all pursuant to a Stock Purchase Agreement of even date herewith by and among the Company, the Zucker Trustee and Johnston (the “ Stock Purchase Agreement ”), and no InterTech Party or any of their Affiliates or Associates Beneficially Owns any other shares of Company Common Stock; and WHEREAS, the Company would not enter into the Stock Purchase Agreement unless the InterTech Parties amend and restate the Original Standstill Agreement as set forth herein; NOW, THEREFORE, in consideration of the mutual agreements and understandings set forth herein and in the Stock Purchase Agreement, the Parties hereto hereby agree to amend and restate the Original Standstill Agreement in its entirety to read in its entirety as set forth herein above and as follows: ARTICLE1: DEFINITIONS 1.1 Defined Terms . As used in this Agreement, the following terms shall have the following meanings: (a)“ Affiliate ” and “ Associate ” shall have the respective meanings ascribed to such terms in Rule12b-2 of the General Rulesand Regulations under the Securities Exchange Act of 1934, as amended ( “ Exchange Act ” ), as such rule may be amended from time to time or any replacement rule. (b)A Person shall be deemed the “ Beneficial Owner ” of, and shall be deemed to have “ Beneficial Ownership ” of and to “ Beneficially Own ” any securities: (i)which such Person or any of such Person’s Affiliates or Associates is considered to be a “beneficial owner” under Rule13d-3 of the General Rulesand Regulations under the Exchange Act, as amended from time to time or any replacement rule (the “ Exchange Act Regulations ” ); provided, however , that a Person shall not be deemed the “Beneficial Owner” of, or to “Beneficially Own,” any securities under this subparagraph (i)as a result of an agreement, arrangement, or understanding to vote such securities if such agreement, arrangement, or understanding (A)arises solely from a revocable proxy or consent given in response to a public proxy or consent solicitation made pursuant to, and in accordance with, the applicable provisions of the Exchange Act and the Exchange Act Regulations, and (B)is not reportable by such Person on Schedule 13D under the Exchange Act (or any comparable or successor report); Page 1 of 9 (ii)which are beneficially owned, directly or indirectly, by any other Person (or any Affiliate or Associate of such other Person) with which such Person (or any of such Person’s Affiliates or Associates) has any agreement, arrangement, or understanding (whether or not in writing), for the purpose of acquiring, holding, voting (except pursuant to a revocable proxy or consent as described in the proviso to subparagraph (i)of this paragraph (b)) or disposing of such securities; or (iii) which such Person or any of such Person’s Affiliates or Associates, directly or indirectly, has the right to acquire (whether such right is exercisable immediately or only after the passage of time or upon the satisfaction of conditions) pursuant to any agreement, arrangement or understanding (whether or not in writing) or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; provided, however , that under this paragraph (b)a Person shall not be deemed the “Beneficial Owner” of, to have “Beneficial Ownership” of, or to “Beneficially Own,” securities that may be issued upon exercise of the Rights or otherwise issued pursuant to the Rights Agreement; and further provided, however , that no decision reached, or action taken, by the Board or any committee thereof shall cause any Person (or any Affiliate or Associate of such Person) who is a member of the Board or such committee to be deemed, for the purposes of this Agreement, to be a Beneficial Owner of any securities Beneficially Owned by any other Person (or any Affiliate or Associate of such Person) who is a member of the Board or any committee thereof solely by reason of such membership on the Board or any committee thereof or participation in the decisions or actions thereof on the part of either or both of such Persons. Notwithstanding anything in this definition of Beneficial Ownership to the contrary, the phrase, “then outstanding,” when used with reference to a Person’s Beneficial Ownership of securities of the Company, shall mean the number of such securities then issued and outstanding together with the number of such securities not then actually issued and outstanding which such Person would be deemed the Beneficial Owner hereunder. (c)“ Company Acquisition Transaction ” shall mean (i)the commencement (within the meaning of Rule14d-2 of the General Rulesand Regulations under the Exchange Act) of any tender offer or exchange offer involving any securities of the Company or any direct or indirect Subsidiary of the Company, (ii)the commencement by any party of a proxy contest with respect to the election of any directors of the Company, (iii)any purchase, sale, license, lease, exchange, transfer, disposition, or acquisition of any material portion of the business or assets of the Company or any direct or indirect Subsidiary of the Company (other than in the ordinary course of business), or (iv)any merger, consolidation, business combination, share exchange, reorganization, recapitalization, restructuring, liquidation, dissolution, winding-up or similar transaction or series of related transactions involving the Company or any direct or indirect Subsidiary of the Company. (d)“ Group ” shall have the meaning set forth in Section13(d)(3)of the Exchange Act and Rule13d-5 of the Exchange Act Regulations. (e)“ InterTech Director ” means Robert B. Johnston. (f)“ Person ” shall mean any individual, firm, corporation, partnership, limited liability company, joint venture, trust, association, unincorporated organization, group or other entity, and shall include any successor (by merger or otherwise) of such entity. (g)“ Standstill Period ” shall mean the period from the date of this Agreement until the first anniversary of the date of this Agreement. Page 2 of 9 (h)“ Subsidiary ” of any Person shall mean any corporation or other entity of which a majority of the voting power of the voting equity securities or equity interest is owned, directly or indirectly, by such Person. ARTICLE2: STANDSTILL 2.1 Standstill Provisions . Subject to Section 2.2 , the InterTech Parties agree, on behalf of themselves and their respective Affiliates and Associates, that until the Standstill Period has expired, none of the Persons comprising the InterTech Parties will, or will permit or suffer any of their Affiliates or Associates to, in any manner, directly or indirectly: (a)subject to Section2. 2 , acquire or retain any Beneficial Ownership of any securities of the Company or any securities of any Subsidiary or other Affiliate or Associate of the Company if such acquisition would result in the InterTech Parties and their respective Affiliates and Associates collectively Beneficially Owning 5 .0% or more of the then outstanding Company Common Stock; (b)subject to Section 2. 2 , make, effect, initiate, cause or participate in, any Company Acquisition Transaction (other than one that has been approved by the Board); (c)make, effect, initiate, cause or participate in, any “solicitation” of “proxies” (as those terms are defined in Rule14a-1 of the Exchange Act Regulations) or consents with respect to any securities of the Company; communicate with or seek to advise or influence any Person with respect to the voting of any Company Common Stock or other securities of the Company; or become a participant in any election contest with respect to the Company; (d)make, encourage or induce any other shareholder to make, or intentionally or significantly assist in any way any other shareholder in making, any shareholder proposal in respect of the Company, support or seek to advise or influence any other shareholder with respect to any shareholder proposal; (e)form or join in a partnership, limited partnership, syndicate or other Group with respect to the Company Common Stock or otherwise support or participate in any effort by a third party, with respect to the matters set forth in any of Sections2.1(a), (b), (c) or (d) above, or deposit any Company Common Stock in a voting trust or subject any Company Common Stock to any voting agreement; (f)nominate or seek to nominate any person to the Board or seek to have called any meeting of the shareholders of the Company for any purpose or otherwise act, alone or in concert with others, to seek to control or influence the management, Board, or policies of the Company; (g)commence, prosecute or intentionally or significantly assist, or seek to cause others to commence, prosecute or intentionally or significantly assist, any legal action against the Board or the Company, either directly or derivatively, arising out of or in any way relating to the ownership or voting of Company Common Stock, governance of the Company and/or control of the Company; (h)initiate any communication with any customer or supplier of the Company or any of its Subsidiaries regarding matters relating to the Company or any of its Subsidiaries with a view towards interfering with or otherwise adversely affecting the relationship between the Company or any of its Subsidiaries and any such supplier or customer; Page 3 of 9 (i)take any action which might force the Company to make a public announcement regarding any of the types of matters set forth in this Section2.1 ; (j) request or propose that the Company (or its directors, officers, employees or agents), directly or indirectly, amend or waive any provision of this Section2.1 , including this subsection(j); (k)agree or offer to take, or encourage or propose (publicly or otherwise) the taking of, any action referred to in any of subsections (a) through (j)of this Section2.1 (where for the avoidance of doubt, for purposes of this Section 2.1 , references to “subjections (a) through (j)” includes subsection (a) and subsection (j) and all subsections in between them); (l)assist, induce or encourage any other Person to take any action referred to in any of subsections (a) through (j)of this Section2.1 ; or (m)enter into any discussions or arrangements with any third party with respect to the taking of any action referred to in any of subsections (a) through (j)of this Section2.1 . 2.2 Permitted Tender Offers . (a) For purposes of this Section 2. 2
